Name: Commission Regulation (EC) No 1827/97 of 22 September 1997 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for supplying the Canary Islands and repealing Regulation (EC) No 483/97
 Type: Regulation
 Subject Matter: marketing;  regions of EU Member States;  trade;  animal product;  trade policy
 Date Published: nan

 Official Journal of the European Communities 23 . 9 . 97L 260/ 12 I EN COMMISSION REGULATION (EC) No 1827/97 of 22 September 1997 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for supplying the Canary Islands and repealing Regulation (EC) No 483/97 Whereas Article 3 of Commission Regulation (EC) No 2790/94 of 16 November 1994 laying down common detailed rules for the implementation of Council Regula ­ tion (EEC) No 1601 /92 concerning specific measures for the Canary Islands with regard to certain agricultural products ( 10), as last amended by Regulation (EEC) No 2883/94 ("), provides for the use of aid certificates issued by the competent Spanish authorities for supplies from the Community, whereas, in order to improve the opera ­ tion of the abovementioned arrangements, certain deroga ­ tions from that Regulation should be laid down, in par ­ ticular, with regard to the application for and the issue of aid certificates; Whereas the sale should be conducted in accordance with Commission Regulations (EEC) No 2539/84, (EEC) No 3002/92 f 2), as last amended by Regulation (EC) No 770/96 ( l3), and (EC) No 2790/94, subject to certain special exceptions on account of the particular use to which the products in question are to be put; Whereas it is necessary to provide for the lodging of a security to guarantee that the beef arrives at the intended destination; Whereas Commission Regulation (EC) No 483/97 ( 14) should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 7 (3) thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products C), as last amended by Regulation (EC) No 2348/96 (4), and in particular Article 3 (2) thereof, Whereas certain intervention agencies hold substantial stocks of beef bought into intervention; whereas an exten ­ sion of the storage period should be avoided on account of the ensuing high costs; Whereas Commission Regulation (EC) No 1264/97 of 1 July 1997 establishing a forecast balance for the supply to the Canary Islands of live bovine animals and beef and veal products C5) fixes the forecast supply balance for frozen meat of bovine animals for the period 1 July 1997 to 30 June 1998; whereas, in the light of traditional trade patterns, beef should be released from intervention for the purpose of supplying the Canary Islands during that period; Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (6), as last amended by Regulation (EEC) No 608/96 (7), provides for the possibility of a two-stage procedure for the sale of beef from intervention ; Whereas, in order to ensure that the tendering procedure is consistent and uniform, measures should be adopted in addition to those laid down in Commission Regulation (EEC) No 2173/79 (8), as last amended by Regulation (EC) No 2417/95 (9); HAS ADOPTED THIS REGULATION: Article 1 1 . A sale shall be organized of approximately:  36 tonnes of boneless beef held by the Spanish inter ­ vention agency,  359 tonnes of boneless beef held by the Danish inter ­ vention agency,  ) OJ L 148, 28 . 6. 1968 , p. 24. 2) OJ L 296, 21 . 11 . 1996, p . 50 . -1 ) OJ L 173, 27 . 6. 1992, p . 13 . 4) OJ L 320 , 11 . 12 . 1996, p . 1 . j OJ L 174, 2 . 7 . 1997, p . 21 . «) OJ L 238 , 6 . 9 . 1984, p . 13 . ^ OJ L 86, 4 . 4 . 1996, p . 30 . 8) OJ L 251 , 5 . 10 . 1979, p . 12. ») OJ L 248 , 14. 10 . 1995, p . 39 . I0) OJ L 296, 17 . 11 . 1994, p . 23 . ") OJ L 304, 29 . 11 . 1994, p . 18 . u) OJ L 301 , 17 . 10 . 1992, p . 17 . B) OJ L 104, 27. 4. 1996, p . 13 . I4) OJ L 75, 15 . 3 . 1997, p . 29 . 23 . 9 . 97 | EN Official Journal of the European Communities L 260/ 13 tion agency concerned in a closed envelope , bearing the reference to the Regulation concerned . The closed en ­ velope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 6 . Article 2 1 . The tender or the purchase application shall be submitted by an operator entered in the register referred to in Article 5 ( 1 ) of Regulation (EC) No 2790/94 or by an operator duly authorized by the aforementioned operator to act on his behalf . 2 . After receiving a tender or purchase application , the intervention agency shall only conclude the contract after having checked with the competent Spanish agencies referred to in Annex III that the quantity concerned is available within the forecast supply balance . 3 . The Spanish agency shall immediately reserve for the applicant the quantity requested until receipt of the application for the relevant aid certificate . Notwith ­ standing Article 6 ( 1 ) of Regulation (EC) No 2790/94, the certificate application must be accompanied only by the original purchase invoice issued by the seller intervention agency or by a certified copy thereof. The application for the aid certificate shall be submitted not later than seven working days after the date on which the purchase invoice is made out. 4 . Notwithstanding Article 3 ( 1 ) of Regulation (EC) No 2790/94, the aid shall not be granted for meat sold pursuant to this Regulation . 5 . Notwithstanding Article 3 (4) (b) of Regulation (EC) No 2790/94, box 24 of the aid certificate application and the aid certificate shall contain the entry: 'aid certificate for use in the Canary Islands  no aid to be paid '.  1 000 tonnes of boneless beef held by the French intervention agency,  1 000 tonnes of boneless beef held by the Irish inter ­ vention agency,  500 tonnes of bone-in beef held by the Austrian inter ­ vention agency,  200 tonnes of bone-in beef held by the Belgian inter ­ vention agency,  1 000 tonnes of bone-in beef held by the Danish intervention agency,  500 tonnes of bone-in beef held by the German inter ­ vention agency,  1 000 tonnes of bone-in beef held by the Spanish intervention agency,  800 tonnes of bone-in beef held by the French inter ­ vention agency,  500 tonnes of bone-in beef held by the Irish interven ­ tion agency,  100 tonnes of bone-in beef held by the Italian inter ­ vention agency,  500 tonnes of bone-in beef held by the Netherlands intervention agency,  800 tonnes of bone-in beef held by the Portuguese intervention agency,  40 tonnes of bone-in beef held by the Swedish inter ­ vention agency. 2. This meat shall be sold for delivery to the Canary Islands pursuant to Regulation (EC) No 1264/97. 3 . Subject to the provisions of this Regulation , the sale shall take place in accordance with Regulations (EEC) No 2539/84, (EEC) No 3002/92 and (EC) No 2790/94. 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are set out in Annex I hereto . 5 . The intervention agencies shall sell first those products in each product group which have been in storage longest . Particulars of the quantities and places where the products are stored shall be made available to interested parties at the addresses given in Annex II . 6 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 30 September 1997. 7 . Notwithstanding Article 8 ( 1 ) of Regulation (EEC) No 2173/79 a tender must be submitted to the interven ­ Article 3 Notwithstanding Article 4 (2) of Regulation (EEC) No 2539/84, purchase applications may be submitted from the 10th working day following the date referred to in Article 1 (6). Article 4 The security provided for in Article 5 ( 1 ) of Regulation (EEC) No 2539/84 shall be :  ECU 3 000 per tonne for boneless beef (except fillets),  ECU 6 300 per tonne for fillets ,  ECU 1 850 per tonne for bone-in beef. L 260/ 14 EN Official Journal of the European Communities 23 . 9 . 97 Intervention meat for the Canary Islands  without the payment of aid (Regulation (EC) No 1827/97) Viandes d intervention destinÃ ©es aux Ã ®les Canaries  Sans aide [rÃ ¨glement (CE) n0 1827/97] Carni in regime d intervento destinate alle isole Canarie  senza aiuto [regolamento (CE) n . 1827/97] Delivery of the products concerned to the Canary Islands not later than 30 June 1998 shall be a primary require ­ ment within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). Proof of compliance with this requirement must be provided not later than two months after completion of formalities with the competent authorities in the Canary Islands for the delivery concerned . Article 5 The removal order referred to in Article 3 ( 1 ) (b) of Regu ­ lation (EEC) No 3002/92 and the T 5 control copy shall contain the entry: Interventievlees voor de Canarische Eilanden  zonder steun (Verordening (EG) nr. 1827/97) Carne de intervenÃ §Ã £o destinada as ilhas CanÃ ¡rias  sem ajuda [Regulamento (CE) n ? 1827/97] Kanariansaarille osoitettu interventioliha  ilman tukea (Asetus (EY) N:o 1827/97) InterventionskÃ ¶tt fÃ ¶r KanarieÃ ¶arna  utan bidrag (FÃ ¶rordning (EG) nr 1827/97).Carne de intervenciÃ ³n destinada a las islas Cananas  Sin ayuda [Reglamento (CE) n ° 1827/97] InterventionskÃ ¸d til De Kanariske Ãer  uden stÃ ¸tte (forordning (EF) nr. 1827/97) Interventionsfleisch fÃ ¼r die Kanarischen Inseln  ohne Beihilfe (Verordnung (EG) Nr. 1827/97) Article 6 Regulation (EC) No 483/97 is hereby repealed . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Ã Ã Ã ­Ã ±Ã  Ã ±ÃÃ  Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã ±Ã ½Ã ±Ã Ã ¯Ã ¿Ã Ã  Ã Ã ®Ã Ã ¿Ã Ã   Ã Ã Ã Ã ¯Ã  Ã µÃ ½Ã ¹Ã Ã Ã Ã Ã µÃ ¹Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹S . 1827/97] This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 September 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 205 , 3 . 8 . 1985, p . 5 . 23 . 9 . 97 EN Official Journal of the European Communities L 260/ 15 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX 1  ANNEXE I  ALLEGATO I  BIJLAGE I - ANEXO I  LIITE I  BILAGA I Estado miembro Productos Medlemsstat Produkter Mitgliedstaat Erzeugnisse Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Member State Products Ã tat membre Produits Stato membro Prodotti Lidstaat Producten Estado-membro Produtos JÃ ¤senvaltio Tuotteet Medlemsstat Produkter Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity ( tonnes) QuantitÃ © approximative ( tonnes) QuantitÃ approssimativa ( tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet ( ton) Precio mÃ ­nimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ·Ã Ã ·Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ECU per tonne (') Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Prezzi minimi espressi in ecu per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') Alimmat hinnat ecuina tonnilta (') LÃ ¤gsta priser i ecu per ton (') a) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Boneless beef  Viandi dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt DANMARK Klump (Int 12) InderlÃ ¥r ( Int 13) YderlÃ ¥r (Int 14) MÃ ¸rbrad (Int 15) Tyksteg ( Int 58) Striploin ( Int 17) ESPANA Babilla ( Int 12) Tapa (Int 13) Contratapa (Int 14) Solomillo (Int 15) Cadera ( Int 16) Lomo (Int 17) 63 86 77 23 58 52 5 6 10 3 7 5 100 100 100 400 100 200 100 100 100 400 100 200 1 100 1 400 1 300 4 700 1 100 2 000 1 100 1 400 1 300 4 700 1 100 2 000 1 100 1 400 1 300 4 700 1 100 2 000 1 100 1 400 1 300 4 700 1 100 2 000 FRANCE Tranche grasse (Int 12) Tranche (Int 13) Semelle ( Int 14) Filet (Int 15) Rumsteak ( Int 16) Faux-filet (Int 17) IRELAND Thick flank (Int 12) Topside (Int 13) Silverside (Int 14) Fillet (Int 15) Rump (Int 16) Striploin ( Int 17) b) Cuartos traseros con hueso  Bagfjerdinger, ikke udbenet  Hinterviertel mit Knochen  Ã Ã ¼ÃÃ Ã Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in hindquarters  Quartiers arriÃ ¨re avec os  Quarti posteriori non disossati  Achtervoeten met been  Quartos traseiros com osso  Luullinen takaneljÃ ¤nnes  Bakkvartsparter med ben BELGIQUE/ BELGIÃ   Quartiers arriÃ ¨re/ Achtervoeten 200 950 DEUTSCHLAND  Hinterviertel 500 950 DANMARK  Bagfjerdinger 1 000 950 ESPAÃ A  Cuartos traseros 1 000 950 FRANCE  Quartiers arriÃ ¨re 800 950 IRELAND  Hindquarters 500 950 ITALIA  Quarti posteriori 100 950 NEDERLAND - Achtervoeten 500 950 Ã STERREICH  Hinterviertel 500 950 PORTUGAL  Quartos traseiros 800 950 SVERIGE  Bakkvartsparter 40 950 L 260/ 16 1 EN I Official Journal of the European Communities 23 . 9 . 97 ') Estos precios se entienden peso neto de acuerdo con las disposiciones del apartado 1 del articulo 17 del Reglamento (CEE) n ° 2173/79 . ') Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . ') Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . ') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã  ) Ã ±Ã Ã ¹Ã ¸ . 2173/79. ') These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . ') Ces prix s'entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n0 2173/79 . ') Il prezzo si intende peso netto in conformitÃ del disposto dell articolo 17, paragrafo 1 del regolamento (CEE) n . 2173/79 . l ) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . ') Estes preÃ §os aplicam-se a peso lÃ ­quido, conforme o disposto no n ? 1 do artigo 17? do Regulamento (CEE) n ? 2173/79 . l ) Asetuksen (ETY) N:o 2173/79 17 artiklan 1 kohdan mukaiset nettopainohinnat. l ) Dessa priser gÃ ¤ller nettovikt enligt bestÃ ¤mmelser i artikel 17.1 i fÃ ¶rordning (EEG) nr 2173/79 . 23 . 9 . 97 | EN I Official Journal of the European Communities L 260/ 17 ANEXO II  BILAG II  ANHANG II  IlAPAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LUTE II  BILAGA II Direcciones de los organismos tie intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  AÃ ¹Ã µÃ ^Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ nap £ji6d&lt;TE(05  Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o  Interventioelinten osoitteet  Interventionsorganens adresser BELGIQUE/BELGIE : Bureau d intervention et de restitution belge Rue de TrÃ ªves 82 B- 1 040 Bruxelles Belgisch Interventie - en Restitutiebureau Trierstraat 82 B-1040 Brussel TÃ ©lÃ ©phone: (32 2) 287 24 11 ; tÃ ©lex : BIRB. BRUB/24076-65567; tÃ ©lÃ ©copieur: (32 2) 230 2533/280 03 07 BUNDESREPUBLIK DEUTSCHLAND: Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) Postfach 180203, D-60083 Frankfurt am Main Adickesallee 40 D-60322 Frankfurt am Main Tel .: (49) 69 1564-704/755; Telex: 411727; Telefax : (49) 69 15 64-790/791 DANMARK: Landbrugs- og Fiskeriministeriet EU-direktoratet Kampmannsgade 3 DK- 1780 KÃ ¸benhavn V Tlf. (45) 33 92 70 00; telex 151317 DK; fax (45) 33 92 69 48 , (45) 33 92 69 23 ESPAÃ A: FEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria) Beneficencia, 8 E-28005 Madrid TelÃ ©fono: (91 ) 347 65 00, 347 63 10 ; tÃ ©lex: FEGA 23427 E, FEGA 41818 E; fax : (91 ) 521 98 32, 522 43 87 FRANCE: OFIVAL 80, avenue des Terroirs-de-France F-75607 Paris Cedex 12 TÃ ©lÃ ©phone : (33 1 ) 44 68 50 00 ; tÃ ©lex: 215330; tÃ ©lÃ ©copieur: (33 1 ) 44 68 52 33 ITALIA: AIMA (Azienda di Stato per gli interventi nel mercato agricolo) Via Palestro 81 I-00185 Roma Tel . 49 49 91 ; telex 61 30 03 ; telefax : 445 39 40/445 19 58 IRELAND: Department of Agriculture , Food and Forestry Agriculture House Kildare Street IRL-Dublin 2 Tel . (01 ) 678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 661 62 63, (01 ) 678 52 14 and (01 ) 662 01 98 L 260/ 18 1 EN I Official Journal of the European Communities 23 . 9 . 97 NEDERLAND: Ministerie van Landbouw, Natuurbeheer en Visserij , Voedselvoorzieningsin - en verkoopbureau p/a LASER , Zuidoost Slachthuisstraat 71 Postbus 965 6040 AZ Roermond Tel . (31-475) 35 54 44; telex 56396 VIBNL; fax (31-475) 31 89 39 . OSTERREICH : AMA-Agrarmarkt Austria Dresdner StraÃ e 70 A- 1201 Wien Tel .: (0222) 33 15 12 20 ; Telefax : (0222) 33 15 1297 PORTUGAL: Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola Rua Fernando Curado Ribeiro , n ? 4-G P-1600 Lisboa Tel .: (351-1 ) 751 85 00 ; telefax : (351-1 ) 751 86 15; SVERIGE : Statens jordbruksverk  Swedish Board of Agriculture Vallgatan 8 S-551 82 Jonkoping Tfn (46-36) 15 50 00; telex 70991 SJV-S; fax (46-36) 19 05 46 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGA TO III  BIJLAGE III  ANEXO III  LLLTE LLL  BILAGA III Organismos espaÃ ±oles a que se refiere el apartado 2 del articulo 2  De i artikel 2 , stk. 2 , omhandlede spanske organer  Die in Artikel 2 Absatz 2 genannten spanischen Stellen  Ol Ã ¹Ã ÃÃ ±Ã ½Ã ¹Ã ºÃ ¿Ã ¯ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã ¿Ã ¯ ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã 'Ã Ã ¿ 2 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2  The Spanish agencies referred to in Article 2 (2)  Les organismes espagnols visÃ ©s Ã l'article 2 paragraphe 2  Organismi spagnoli di cui all'articolo 2, paragrafo 2  In artikel 2 , lid 2, bedoelde Spaanse instanties  Organismos espanhÃ ³is referidos no n? 2 do artigo 2?  2 artiklan 2 kohdan tarkoittama espanjalainen toimielin  De i artikel 2.2 avsedda spanska organen  DirecciÃ ³n Territorial de Comercio en Las Palmas Jose Frachy Roca, 5 E-35007 Las Palmas de Gran Canaria [TelÃ ©fono: (28) 26 14 1 1 y (28) 26 21 36; fax : (28 ) 27 89 75]  DirecciÃ ³n Territorial de Comercio en Santa Cruz de Tenerife Pilar, 1 E-38002 Santa Cruz de Tenerife [TelÃ ©fono: (22) 24 14 80 y (22) 24 13 79; fax : (22) 24 42 61 J